Exhibit 10.33

FIFTH AMENDMENT OF LEASE

THIS AMENDMENT made and entered into this 23rd day of March, 2010 (the
“Effective Date”) by and between Rodger P. Nordblom and Peter C. Nordblom, as
Trustees of Northwest Associates (“Landlord”) and LeMaitre Vascular, Inc.
(“Tenant”).

WITNESSETH

WHEREAS, Landlord and Tenant entered into a lease dated March 31, 2003, as
amended by a First Amendment of Lease dated as of May 21, 2004, a Second
Amendment of Lease dated as of May 21, 2007, a Third Amendment of Lease dated as
of February 26, 2008 and a Fourth Amendment of Lease dated as of October 31,
2008 (the lease and all amendments are collectively referred to as, the “Lease”)
for premises (the “Premises”) containing 27,098 rentable square feet in the
building located at 63 Second Avenue, Burlington, Massachusetts;

WHEREAS, the Expiration Date of the Lease is currently September 30, 2011;

WHEREAS, Concurrently with the execution of this Amendment, Landlord and Tenant
have entered into an additional lease for premises containing approximately
27,289 rentable square feet in the building at 53 Second Avenue, Burlington, MA
(the “53 Second Ave Lease”);

WHEREAS, the parties now wish to amend the Lease to, among other things, extend
the term thereof to make it coterminous with the term of the 53 Second Ave
Lease;

NOW THEREFORE, in consideration of the 53 Second Ave Lease and mutual agreements
contained herein, the parties agree that the Lease shall be amended as follows:

1. The term of the Lease is hereby extended for an additional period beginning
on the Effective Date and ending on the date set for expiration of the 53 Second
Ave Lease, such that the term of this Lease shall be coterminous with the term
of the 53 Second Ave Lease. Currently, the expiration date of the 53 Second Ave
Lease and the new Expiration Date of the Lease have not been finally determined,
but are anticipated to occur on or about June 30, 2017. Once the Expiration Date
of the Lease has been determined, Landlord will send Tenant a written
notification stipulating such date. In connection with the foregoing, the
parties agree that, in the event Tenant terminates the 53 Second Ave Lease
pursuant to the terms thereof, Tenant shall have the right to simultaneously
terminate this Lease upon written notice to Landlord. Further, in the event that
the landlord terminates the 53 Second Ave Lease pursuant to the terms thereof,
this Lease shall also be simultaneously terminated by Landlord, such termination
to be effective without the necessity of any notice or other documentation;
provided, however, that in the event such termination is an exercise of the
landlord’s rights under Article 7 of the 53 Second Ave Lease, then Tenant may
elect, by written notice given within ten (10) business days following Tenant’s
receipt of Landlord’s notice of termination of the 53 Second Ave Lease, to allow
this Lease to continue and not be terminated simultaneously with the 53 Second
Ave Lease (in which event, following such notice from Tenant, such simultaneous
termination of this Lease shall be deemed null and void and the same shall
continue pursuant to the terms hereof, recognizing that the term of this Lease
will no longer be coterminus with the 53 Second Ave Lease).



--------------------------------------------------------------------------------

2. Tenant acknowledges it is currently occupying the Premises and shall accept
the continued demise of the Premises in the condition it is in on the Effective
Date, without any obligation by Landlord to construct or otherwise prepare the
Premises for Tenant’s continued use and occupancy, and without any
representations or warranties on the part of Landlord as the condition or
suitability of the Premises for Tenant’s use.

3. Commencing on the Effective Date, the Annual Fixed Rent Rate and the Monthly
Fixed Rent Rate specified in Section 1.1 of the Lease shall be reduced to
$243,882.00, and $20,323.50, respectively, and from such date, Paragraph 2 of
the Fourth Amendment of Lease shall have no further force or effect. If the
Effective Date is not the first day of a calendar month, then Landlord shall
apply a credit against the next monthly installment of rent coming due under the
Lease for any amounts previously paid by Tenant for the calendar month in which
the Effective Date occurs.

4. As of the Effective Date, the amount of the Security and Restoration Deposit
specified in Section 1.1 of the Lease shall be reduced to $50,000.00. Landlord
shall transfer and apply the remaining cash balance of $50,000.00 for Tenant’s
account under the 53 Second Ave Lease to satisfy the security deposit
requirement under that lease.

5. As of the Effective Date, the following paragraph shall be added to the end
of Section 4.2.3 of the Lease:

“Tenant and its representatives, at Tenant’s sole expense, shall have the right,
during customary business hours, to inspect at Landlord’s offices, Landlord’s
books and records relating to Operating Costs for the immediately preceding
calendar year. As a condition to performing any such inspection, Tenant and its
examiners shall be required to execute and deliver to Landlord an agreement, in
form reasonably acceptable to Landlord, agreeing to keep confidential any
information which Tenant and the examining party discovers in connection with
such examination, except for disclosures required by law, court order or
regulatory authorities, or to Tenant’s attorneys, accountants, auditors, or
potential purchasers of the Tenant company. If Tenant elects to exercise such
right, it must provide reasonable prior written notice to Landlord given no
later than one hundred and twenty (120) days following Tenant’s receipt of
Landlord’s Statement of Operating Costs for any calendar year and it must
complete any such inspection within 60 days of commencement. Landlord agrees to
reasonably cooperate with Tenant to enable Tenant to complete its inspection
within the time period specified in the preceding sentence. Tenant shall give
Landlord a complete copy of the results of its inspection. If it is determined
that Tenant is entitled to a refund, then such refund shall either be in cash or
applied as a credit to the next due installment of Rent, at the election of
Landlord. If it is determined Tenant has underpaid, then Tenant shall pay such
amount within thirty (30) days of Landlord’s invoice therefor. Tenant agrees to
use for such inspection a firm that is reasonably acceptable to Landlord and
that is not being paid on a contingency fee basis. If Tenant’s audit
demonstrates, to Landlord’s reasonable satisfaction, that Operating Costs were
overstated by more than five

 

2



--------------------------------------------------------------------------------

percent (5%), then Landlord shall reimburse Tenant the reasonable cost of the
audit (it being agreed that if Tenant’s audit does not show such overstatement,
Tenant shall reimburse Landlord for all reasonable costs incurred by Landlord in
connection with such audit).”

6. As of the Effective Date, the last sentence of the second paragraph on
Section 4.4 of the Lease shall be deleted in its entirety and replaced by the
following:

“Within forty-five (45) days following Tenant’s yield-up of the Premises in
accordance with the terms hereof, Landlord shall refund to Tenant said deposit,
or so much thereof as may remain after application toward any satisfaction of
any obligation of Tenant.”

7. As of the Effective Date, the following shall be added to the end of
Section 5.2 of the Lease:

“Notwithstanding the foregoing, if Landlord fails to provide any service that it
is required to provide above so that Tenant’s ability to conduct business at the
Premises is materially adversely affected for a period of five (5) consecutive
business days after written notice thereof from Tenant to Landlord, then,
provided that such failure or Landlord’s inability to cure such condition is not
(i) due to a cause beyond Landlord’s reasonable control and/or (ii) generally
affecting other buildings in the vicinity of the Premises (such as a
neighborhood power outage or a water main break) or a fire or other casualty or
taking (which shall be governed by Article 7 below) or the fault or negligence
of Tenant or any of its agents, employees or contractors, then as Tenant’s sole
remedy the Fixed Rent and Additional Rent shall be equitably abated based upon
the impact thereof on Tenant’s ability to conduct business in the Premises until
such service(s) is restored to their level prior to the interruption.”

8. As of the Effective Date, Section 5.7 of the Lease shall be deleted in its
entirety and replaced with the following:

“5.7 Landlord’s Indemnification. Landlord shall indemnify, defend and save
Tenant harmless from and against all claims brought by, liability imposed by, or
loss or damage arising from the actions of (including the cost of any cleanup or
remediation) a governmental authority having jurisdiction over the Property
and/or the Park caused by a release or threat of release of Hazardous Materials
(as defined in Section 11.1 below) from or at the Property and/or the Park prior
to the Commencement Date or, if after the Commencement Date, to the extent
caused by Landlord’s use, handling, holding, transporting, storage or disposal
of Hazardous Materials including, without limitation, liability under any
federal, state or local laws, requirements and regulations; provided, however,
that this indemnity shall not apply to the extent such claim, liability, loss
and/or damage is attributable or pertains to the following: (i) in the event
(but only in the event) Tenant uses, stores, handles, holds, transports or
disposes at, on or under the Property the Hazardous Materials which are the
subject of such claim, liability, loss and/or damage, unless Tenant provides
evidence reasonably satisfactory to Landlord that the Hazardous Materials which
are the subject of such claim, liability, loss and/or damage are not caused by
or attributable in whole or in part to Tenant, (ii) in the event Tenant or its
agents, employees or contractors causes or contributes to the release or threat
of release of Hazardous Materials, or

 

3



--------------------------------------------------------------------------------

(iii) to any claim brought or liability imposed under any law, regulation or
ordinance, or common law, arising out of any personal injury or damage suffered
or alleged to have been suffered by Tenant’s employees, agents, invitees or
contractors. The provisions of this Section 5.7 shall survive the expiration or
earlier termination of this Lease.”

9. As of the Effective Date, Section 6.1.5 of the Lease shall be deleted in its
entirety and replaced with the following:

“6.1.5 Indemnification. To save harmless, exonerate and indemnify Landlord, its
agents (including, without limitation, Landlord’s managing agent) and employees
(such agents and employees being referred to collectively as the “Landlord
Related Parties”) from and against any and all claims, liabilities or penalties
asserted by or on behalf of any person, firm, corporation or public authority on
account of injury, death, damage or loss to person or property in or upon the
Premises and the Property to the extent arising out of the use or occupancy of
the Premises by Tenant or by any person claiming by, through or under Tenant
(including, without limitation, all patrons, employees and customers of Tenant),
or arising out of any delivery to or service supplied to the Premises requested
by or on account of Tenant, or on account of or based upon anything whatsoever
done on the Premises, except to the extent the same was caused by the gross
negligence, fault or misconduct of Landlord or the Landlord Related Parties. In
respect of all of the foregoing, Tenant shall indemnify Landlord and the
Landlord Related Parties from and against all costs, expenses (including
reasonable attorneys’ fees), and liabilities incurred in or in connection with
any such claim, action or proceeding brought thereon; and, in case of any action
or proceeding brought against Landlord or the Landlord Related Parties by reason
of any such claim, Tenant, upon notice from Landlord and at Tenant’s expense,
shall resist or defend such action or proceeding and employ counsel therefor
reasonably satisfactory to Landlord. Landlord shall not settle any such claim
without first consulting with Tenant and obtaining the consent of Tenant, which
consent shall not be unreasonably withheld, conditioned or delayed.”

10. As of the Effective Date, Section 8.1 of the Lease is amended by including
the following item after what is noted in (f) of that Section:

“or (g) if Tenant is in default of the 53 Second Ave Lease beyond applicable
notice and cure periods,”

11. As of the Effective Date, Section 11.8 of the Lease shall be deleted in its
entirety and replaced with the following:

“11.8 Indemnification. Tenant agrees to indemnify and save Landlord harmless
from all claims, liability, loss or damage to the extent arising on account of
the use, release, threat of release, holding, handling, transport, storage, or
disposal of Hazardous Materials by Tenant, its employees, agents or contractors
at, on, upon or from the Premises or Property from and after the Date of this
Lease, including, without limitation, liability under any federal, state, or
local laws, requirements and regulations, or damage to any of the systems of the
Building or the Property. The provisions of this Section 11.8 shall survive the
expiration or earlier termination of this Lease.”

 

4



--------------------------------------------------------------------------------

12. Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Lease. The recitals at the beginning of this Amendment
are hereby incorporated into this Amendment.

As amended hereby, the Lease is ratified and confirmed in all respects, and
shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment under seal as
of the date first written above.

 

LANDLORD: /s/ Rodger P. Nordblom

Rodger P. Nordblom as Trustee

and not individually

/s/ Peter C. Nordblom

Peter C. Nordblom as Trustee

and not individually

TENANT:

LEMAITRE VASCULAR, INC. By:   /s/ Trent G. Kamke Print Name:   Trent G. Kamke
Print Title:     Senior VP – Operations Hereunto duly authorized

 

5